Citation Nr: 1141225	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  07-21 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA).  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel

INTRODUCTION

The Veteran had active service from October 1974 to October 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Denver, Colorado.

This matter was previously before the Board in June 2010, at which time it was remanded for further development.  The requested development has been completed insofar as possible and the matter is now ready for appellate review.  


FINDING OF FACT

Any current sleep apnea is not of service origin.  


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.317 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  See Grover v. West, 12 Vet. App. 109, 112 (1999).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet.

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011.  38 U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1). 

A "Persian Gulf veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317.  A "qualifying chronic disability" includes: (A) an undiagnosed illness, (B) the following medically unexplained chronic multi symptom illnesses: chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary of VA determines is a medically unexplained chronic multi-symptom illness; and (C) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i). 

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6 month period will be considered chronic.  The 6 month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A disability referred to in this section shall be considered service connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(2),(5).

Compensation shall not be paid under 38 C.F.R. § 3.317 if: (1) the undiagnosed illness was not incurred during active service in the Southwest Asia theater of operations during the Persian Gulf War; or (2) the undiagnosed illness was caused by a supervening condition or event that occurred between your most recent departure from service in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) the illness is the result of willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).  

With claims for service connection for a qualifying chronic disability under 38 C.F.R. § 3.317, a veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).  When determining whether a qualifying chronic disability became manifest to a degree of 10 percent or more, the Board must explain its selection of analogous Diagnostic Code.  Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).

Compensation may be paid under 38 C.F.R. § 3.317 for disability which cannot, based on the facts of the particular veteran's case, be attributed to any known clinical diagnosis.  The fact that the signs or symptoms exhibited by the veteran could conceivably be attributed to a known clinical diagnosis under other circumstances not presented in the particular veteran's case does not preclude compensation under 38 C.F.R. § 3.317.  VAOPGCPREC 8-98. 

As the Veteran has been diagnosed as having OSA, he does not currently have an undiagnosed illness.  Thus, the provisions of 3.317 are not for application.

The Veteran maintains that his OSA had its onset in service.  The Veteran alleges that his OSA first manifested in service.  Service treatment records (STRs) reflect long-standing complaints of fatigue symptoms.  In September 1994, the Veteran reported a history of occasional nighttime leg cramps and occasional sleep difficulty.  In an October 1994 Persian Gulf Registry examination report, it was noted that the Veteran reported daytime somnolence over the past two years with non-restorative sleep.  It was also indicated that the Veteran's spouse reported that the Veteran "snores but not regularly."  An electroencephalogram (EEG) was interpreted as showing normal awake and sleep state. 

Post service medical records reveal complaints of insomnia with fatigue in 1997.  The Veteran was noted to be working day and night shifts at that time.  

In February 2002, the Veteran underwent a sleep oximetry study to rule out sleep apnea.  The examiner stated that the examination revealed no significant hypoxemia, providing evidence against this claim.   

In a December 2004 private treatment record, it was noted that the Veteran reported having had extreme fatigue over the last several months.  The Veteran stated that he snored quite a bit at night but that his wife "had never told him that he stops breathing."  The examiner described the Veteran as having a very classic case of sleep apnea, but that there were other potential causes of fatigue. 

A private sleep study performed in April 2005 confirmed a diagnosis of severe OSA.  The examiner indicated that the Veteran's obesity was likely a major contributor to his sleep apnea.  The medical evidence also reflects that the Veteran has been diagnosed with restless leg syndrome (RLS). 

In support of his claim, the Veteran submitted several statements from his wife, dated in February 2006, wherein she alleged that beginning in service the Veteran developed severe snoring with stopped breathing, which occurred on numerous occasions.  In a February 2006 letter, L. L., a fellow serviceman, reported sharing a tent with the Veteran on numerous occasions and remembering that the Veteran had extremely loud snoring as well as occasions where he stopped breathing and gasped for breath.  He stated that he told the Veteran that he needed to have his breathing checked but he was not sure that he ever followed his advice.  

Treatment records associated with the claims folder subsequent to the April 2005 sleep study continue to diagnose the Veteran as having sleep apnea requiring the use of a CPAP machine.

In June 2010, the Board remanded this matter for additional development, to include obtaining an opinion as to the etiology of any current sleep apnea.  The examiner was requested to provide an opinion as to whether it was at least as likely as not (probability of 50 percent or more) that the Veteran's currently diagnosed OSA either first manifested in service and/or was causally related to event(s) during service.

In conjunction with the Board remand, the claims folder was reviewed by a VA physician and a report was prepared in November 2010.  The examiner stated that a review of the claims folder revealed that at the time of an August 16, 1994, clinic visit, the Veteran complained of fatigue and many other complaints.  However, on this visit, the box for "frequent trouble sleeping:" was checked "no".  The examiner also noted that at the time of an October 25, 1994, visit, the Veteran reported symptoms of daytime somnolence over the last two years and of not waking up feeling refreshed.  Positive snores, but not regularly, were noted per his wife.  The examiner also observed that a November 1994 EEG found the Veteran to be alert and awake at the onset of the study, which was performed after 7 hours of sleep and one half hour since the last meal.  The examination showed a normal awake and sleep state EEG.  The examiner further noted that an October 25, 1996, private office visit record demonstrated that the Veteran reported a lot of fatigue.  

The examiner also observed that at the time of a January 1997 follow-up visit, the Veteran reported that he was working some days and nights and having interpersonal relationship problems.  The diagnosis was insomnia and the Veteran was noted to be being treated with trazodone.  It was also observed that in an October 1997 treatment record, the Veteran reported that he was having problems with fatigue, which he believed may have been due to his having to switch between night and day shifts with his job.  

The examiner further noted that the Veteran had been found to have restless leg syndrome, which did not significantly impair his sleep, at the time of a November 1998 VA examination.  The examiner also made mention of the results of the February 2002 VA sleep oximetry study.  

The examiner further observed that the Veteran reported having symptoms of fatigue and snoring at the time of a December 2004 visit, which the physician felt at that time were classic signs of sleep apnea, although it was noted that he had had a normal sleep study two years earlier.  The examiner also noted the results of the April 2005 polysomnogram, which revealed severe OSA.  He further reported that at the time of a January 2006 VA examination, the Veteran was noted to have been on the CPAP machine for a year, but still had daytime somnolence and chronic fatigue, and catnapped four to five times per day for fifteen minutes.  The examiner also noted several treatment records reporting problems with sleeping in conjunction with his mental health treatment.  He observed that there were multiple medical opinions of record associating the Veteran's fatigue symptoms with his service-connected psychiatric disorder.  

The examiner diagnosed the Veteran as having OSA.  He stated that it was his opinion that it was less likely as not that the Veteran's currently diagnosed OSA either first manifested in service and/or was causally related to events during service.  In support of his opinion, the examiner cited to the above treatment records indicating that the Veteran checked the "no" box in August 1994 when asked if he had trouble sleeping, when it would have been expected that he would have reported having frequent trouble sleeping; the December 2004 report in which the wife did not state that he stopped breathing or woke up short of breath during the night, which would suggest no significant sleep apnea; the November 1994 note, wherein it was reported that the Veteran snored but not regularly per his spouse, which would suggest no significant sleep apnea; the normal findings on the November 1994 EEG including during the sleep state; the normal results of the January 2002 sleep oximetry study; and the multiple findings of the Veteran's sleep symptoms be attributed to his psychiatric disorder.  

In March 2011, the Veteran was afforded a VA examination.  The examiner conducting the examination was the same individual who had prepared the November 2010 opinion.  The examiner indicated that the claims folder was available and had been reviewed.  

The examiner noted that it was the Veteran's belief that he developed symptoms of sleep apnea in the early 1990's, approximately 1990 or 1991.  He stated that at that time he had frequent snoring and indicated that his wife was frequently afraid that he would stop breathing during the night.  He also noted that he frequently awoke gasping for air at night.  He stated that during this time period he was tired and sleepy during the daytime and usually woke up feeling that he had not had a refreshing sleep.  The Veteran indicated that he did not inappropriately fall asleep during the daytime because he would get up and move around when he felt sleepy and drink something with caffeine.  He stated that he was seen at the University of Colorado in the early 2000's and that he had a polysomnogram performed which revealed OSA.  The Veteran indicated that he was placed on a CPAP machine and had been on the CPAP to the present time.  He stated that he now awoke feeling more refreshed.  

The examiner noted the previous treatment records reported in the last examination report.  He also observed that in a November 2010 treatment record, it was indicated that the Veteran stated that his sleeping was better since his gastric bypass surgery.  The examiner also indicated that the Veteran had provided a note from an October 2009 visit, wherein it was stated that the nighttime oximetry rate showed that his oxygen level was still low at night.  

Following examination, a diagnosis of OSA was rendered.  The examiner indicated that it was at least as likely as not that the onset of the Veteran's OSA was between 2002 and 2004.  The examiner observed that in December 2004, the Veteran had an assessment at a clinic visit at University Hospital and was thought to have OSA and that a subsequent April 2005 polysomnogram showed OSA.  He noted that prior to 2004, the Veteran had had a sleep oximetry consultation in February 2002 which showed no significant hypoxia.  

He stated that the etiology of OSA was due to conditions leading to increased upper airway resistance, such as the obstruction of free flow of air through the passages of the back of the mouth, which was often caused or aggravated by excessive weight.  The examiner noted that the Veteran had had markedly elevated weight and that his BMI, between 2002 and 2004, was in the 36-38 range, and that he had a BMI as high as 40.98 in June 2008.  He indicated that this was more likely than not a significant contributing factor to the Veteran's sleep apnea, and per his physician, the weight loss following gastric bypass surgery had indeed improved the sleep apnea symptoms.  

The examiner also stated that it was less likely than not that the currently diagnosed OSA first manifested in service and/or was causally related to an event during service.  He noted that his opinion was unchanged from November 2010.  The examiner cited the records that he had previously made reference to in the November 2010 opinion to support his position.  

With regard to inservice incurrence, the Board notes that while the Veteran was seen with complaints of fatigue and positive findings for snoring, there were no confirmed diagnoses of OSA during service.  The Veteran was not found to have OSA at any time.  Moreover, an EEG performed just prior to separation revealed normal findings for the sleep state, providing highly probative objective evidence against this claim.  

As the Board has found that there was no OSA noted in service, it must next consider whether the Veteran has shown continuity of symptomatology or a medical nexus between his period of service and the current diagnosis.  While he has related that he experienced OSA since military discharge, the Board finds that the medical evidence does not support the Veteran's contentions and providing highly probative evidence against this claim, outweighing the evidence in support of this claim.

For example, post-service medical evidence is absent for complaints of, treatment for, or diagnosis of OSA until several years after discharge.  Despite the Veteran's contentions to the contrary, the Board finds that this evidence does not, in fact, support his assertions that he has had OSA since military service.  To that end, the Board places significant probative value on the absence of objective medical findings of OSA prior to 2004, to include a normal findings at the time of February 2002 sleep oximetry testing.  Therefore, the Board finds that this medical evidence does not support his claim of continuity of symptomatology.

The Board also places significant probative value on the November 2010 and March 2011 VA examiner's opinions that it was less likely than not that the Veteran's OSA first manifested itself in service or was related to any incident in service.  Specifically, the Board is particularly persuaded to assign greater probative weight to this medical opinion because the VA examiner-reviewer had the entire claims file for review and cited to specific treatment records, including the significance of each, to support his claim.  Moreover, the Board finds the examiner-reviewer's recitation of the facts to be consistent with the medical evidence of record.  As the examiner-reviewer was aware of the Veteran's claims and had access to the complete claims file, the Board assigns significant probative weight to the medical opinion.

Even if one does not consider the examiner's review of the claims file, the arguments made in support of the examiner's opinion are found to be highly persuasive, with a rational that the Board finds to be highly compelling. 

The Board has also considered the statements of the Veteran, his spouse and fellow serviceman.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  The Veteran, in conjunction with his claim, has indicated that he had loud snoring and would wake up gasping for breath while in service, with the symptoms beginning in the early part of the 1990s.  His wife has also indicated that the Veteran would snore loud and wake up gasping for air while in service.  The Board further observes that the Veteran also submitted a statement from a fellow serviceman that he would observe the Veteran snoring loudly, with there being occasions where he stopped breathing and gasped for breath.  

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

In this case, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  The above statements are not consistent with the Veteran's spouse's October 1994 report that the Veteran "snores but not regularly."  They are also not consistent with the Veteran's December 2004 statement where he denied having any knowledge that he stopped breathing in his sleep.  The Board again notes that lack of findings of OSA in service or in close proximity to service, as evidenced by the 1994 EEG study and the February 2002 sleep oximetry study.  Such objective evidence is more reliable than the Veteran's subjective observations years after service.  The Board also emphasizes the multi-year gap between discharge from active duty service (1994) and the first objective medical finding of OSA in April 2005 (more than 10 years).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  While the December 2004 physician indicated that the Veteran had classic signs of OSA, this would still be more than 10 years following service.  In addition, the November 2010 and March 2011 VA examiner placed the onset of the Veteran's OSA as no earlier than 2002, which would be 8 years following service.  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for benefits to be of lesser probative value.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Therefore, continuity has not here been established, either through the competent evidence or through his statements or those of his spouse or fellow serviceman.  In addition, after considering the Veteran's statements and other statements received in support of his claim, the Board notes that neither the Veteran, his spouse, nor his fellow serviceman have the medical expertise to clinically establish that his current complaints had their onset in service.  The mere contentions of the Veteran, no matter how well-meaning, without supporting medical evidence that would etiologically relate his current complaints with an event or incurrence while in service, are not of sufficient probative value to rebut the November 2010 and March 2011 medical opinions.  Caluza v. Brown, 7 Vet. App. 498 (1995); Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. App. 19 (1993).  In this case, there is no evidence that the Veteran, his spouse or his friend have any medical expertise, or are otherwise qualified to render a medical opinion.  Consequently, his statements and the statements of his spouse and friend, without some form of objective medical corroboration, are not deemed to be of significant probative value.

Beyond the above, the Board must find on a factual basis, for the reasons cited above, that the Veteran simply did not have symptoms he has cited during his active service or for many years thereafter. 

The preponderance of the evidence is against the claim.  For all these reasons, the Veteran's claim for entitlement to service connection for OSA is denied.


The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). 

With respect to the service connection claim, a pre-adjudicatory RO letter dated June 2005 provided substantially compliant generic VCAA notice particular to the claim on appeal.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006)

In this respect, this letter advised the Veteran of the types of evidence deemed necessary to substantiate his claim as well as the relative duties on the part of himself and VA in developing his claim.  Additional VCAA notices were provided to the Veteran in January 2006, April 2006, January 2007, and December 2007 to ensure complete development of the claim. 

The Veteran was also provided notice as to how VA determines disability ratings and effective dates of awards in April 2006.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's STRs, his VA clinical records, and those private medical records which the Veteran authorized VA to obtain on his behalf.  There are no outstanding requests to obtain any private medical records for which the Veteran has identified and authorized VA to obtain on his behalf.

The record reflects that the Veteran had filed a disability claim with the Social Security Administration which he reports was denied.  The Veteran has submitted portions of his application which he deemed relevant to the particular issue on appeal.  The Veteran has not argued that any additional records related to the Social Security claim are relevant to this appeal.  As the relevance of any potential additional records is not alleged or shown (particularly given that all relevant treatment records are associated with the claims folder), the Board finds that it has no obligation to delay awarding the Veteran compensation in this case to search for additional records related to the Social Security claim. 

In conjunction with the June 2010 Board remand, the claims folder was reviewed by a VA examiner on two separate cessions in order to render an opinion as to the etiology of any current sleep apnea and it relationship, if any, to his period of service.  The examiner rendered opinions in November 2010 and again in March 2011, following an examination of the Veteran.  The opinions rendered by the examiner are sufficient in order to properly address the Veteran's claim and are in compliance with the June 2010 Board remand directives.  Furthermore, these examination reports are supplemented by the private and VA treatment records associated with the claims folder. 

For the reasons expressed above, the Board finds that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for OSA is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


